Case: 12-10075         Date Filed: 11/02/2012   Page: 1 of 2

                                                                       [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10075
                                        Non-Argument Calendar
                                      ________________________

                           D.C. Docket No. 3:10-cr-00113-TJC-TEM-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                            Plaintiff-Appellee,

                                                 versus

FELIPE ALBERTO VERGARA,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (November 2, 2012)

Before BARKETT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

         Charles L. Truncale, appointed counsel for Felipe Vergara in this direct
              Case: 12-10075    Date Filed: 11/02/2012   Page: 2 of 2

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Vergara’s conviction and

sentence are AFFIRMED.




                                         2